MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-10-01089-CR

Jackie Johnson, Appellant                  Appealed from the County Criminal
                                           Court at Law No. 11 of Harris County.
v.                                         (Tr. Ct. No. 1686082).         Opinion
                                           delivered by Justice Brown. Justices
The State of Texas, Appellee
                                           Boyce and McCally also participating.

TO THE COUNTY CRIMINAL COURT AT LAW NO. 11 OF HARRIS
COUNTY, GREETINGS:

       Before our Court of Appeals on August 21, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.
      We further order appellant to pay all costs expended in the appeal.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, February
13, 2015.